The opinion of the court was delivered by
Bergen, J.
Certain members of the defendant association were adjudged guilty of a criminal contempt for violating an order of restraint made by the chancellor of this state, and as punishment for said contempt the chancellor ordered defendants to be confined in the county jail of one of the counties of this state for a period of three months, and from thence! until a fine of $50, which was imposed upon each of them, be paid to the State of New Jersey. From this order the defendants have appealed to this court, claiming the right to do so by virtue , of a statute of this state (P. L. 1909 p. 270), which declares that
*645“Whenever any person or corporation shall be adjudged in contempt by the court of chancery of the State of New Jersey, for acts done or omitted, elsewhere than in the presence of the court, and such court shall, in consequence, impose upon such person or corporation any fine or imprisonment or other punishment, such person or corporation may appeal from such adjudication to the court of errors and appeals, which appeal shall be taken and prosecuted, in all respects, as other appeals are taken and prosecuted from the said court of chancery.”
Tlie general purpose of the original bill of complaint was to obtain a decree enjoining defendants from interfering with the free flow of labor seeking, or intending to seek, employment with the complainants. Thereupon a rule to show cause was allowed why a temporary restraining order should not issue in accordance with the prayer of the bill. That order contained a restraint enjoining the defendants, among other things, “from parading in the neighborhood of the plant of the complainants bearing placards or otherwise indicating that a strike is in progress at complainant’s plant, from picketing the place of business of complainant’s.” It being represented that this portion of the order had been violated by the defendants, an order to show cause was allowed why the defendants should not be adjudged guilty of a contempt of the court, and, on the hearing of that rule, the defendants were adjudged guilty, in that they “had picketed the place of business of complainant, and paraded in the neighborhood of the plant of the complainant bearing placards with the inscription ‘General strike on at the Bijur Motor Appliance Co. for a living wage,’ ” in violation of orders of the court made on the 3d day of August, 1920, and on the 17th day of August, 19.20. It is conceded that this appeal would not lie except for the statute of 1909, above cited, but the respondent urges that this statute is unconstitutional and therefore no appeal lies to this court. Without considering the extended arguments urged in the briefs of the respective parties for and agáinst the proposition, we deem it sufficient to say that its constitutionality has been approved by this court in Staley v. South Jersey Realty Co., 83 N. J. Eq. 300. In that case Mr. Justice Garrison, speaking for this court, said that as the law stood prior to the statute of 1909, no appeal would lie from an adjudication of criminal contempt, but that “the legislature has *646since given a right of appeal, under which the present case is now before us,” and that because of the previous absence of a right of appeal in cases of criminal contempt "the questions that now arise axe, for the most part, res nova in this court,” and thereupon proceeded to the consideration of the appeal taken under the statute of 1909, and reversed the judgment, which could not have been done if the act of 1909 was unconstitutional. The adjudication in that case established the constitutionality of the act, perhaps not in distinct words but by proper implication from the action taken, for it cannot be assumed that this court, in view of the state of the law prior to the act of 1909, would have assumed jurisdiction under that act if unconstitutional.
The appellants, in support of this appeal, argue that the order to show cause recites that the contempt was of an order dated on the 17th of August, 1920, whereas the fact is it was dated on the 16th of August and filed on the 17th. The argument, based on this error in' date in the order to show cause; has no merit, because the record shows that these defendants had notice that the order was in fact made on the 16th, but whether dated on the 16th or on the 17th they had knowledge of its contents and had no right to violate the order which they knew was in fact made on the 16th of August, and which it was charged they had violated before the order to show cause in the contempt proceedings under date of August 25th, 1920, was served, describing the orders violated as made on the 3d and 17th of August, respectively.
The appellants next urged that, although the defendants had violated the order of August 3d, 1920, they could not be adjudged guilty because that order was superseded by that of August 16th, but, manifestly, there is no force in this claim, because they were not convicted of violating the order of August 3d but of the order of August 16th. The recital of the preliminary order of August 3d, in proceedings to enforce a. violation of the restraint in the later order, which was a sequence of the earlier, has no significance, nor was it injurious to defendants.
The next point is, that the rule to show cause was uncertain and confusing because the charge was the violating of clauses M *647and N of the restraining order, when it was evidently intended to charge a violation of clauses L and M of the order. "We see nothing confusing in this. The defendants knew what they were charged with, and it was for the complainant to prove a violation of either of the clauses, and that the defendants had notice of, and if a violation of either was proven it was enough.
The last point made is, that the proof was insufficient to justify an. adjudication of contempt. We agree with the finding of the court of chancery that there was sufficient evidence to support the adjudication that these defendants were parading with placards and violating the restraint as to picketing.
The order appealed from is affirmed, with costs.